 Case 18-30241          Doc 321    Filed 08/16/19 Entered 08/16/19 16:01:47          Desc Main
                                    Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

 IN RE:
                                                   CASE NO. 18-30241
 BK RACING, LLC
                                                   CHAPTER 11
                      Debtor.


                RESERVATION OF RIGHTS BY ATLANTIC UNION BANK
              WITH RESPECT TO AMENDMENT TO INTERIM APPLICATION
            [DOC. 71] AND APPLICATION FOR FINAL FEES AND EXPENSES BY
                             THE HENDERSON LAW FIRM

           Atlantic Union Bank, formerly known as Union Bank & Trust (“AUB”), hereby files this

reservation of rights with respect to the Amendment to Interim Application for Compensation

[Doc. 71] and Application for Final Fees and Expenses by The Henderson Law Firm

[Docket No. 229] (the “Application”) filed by The Henderson Law Firm (“Henderson”).

                                      Summary of Objection

           1.     On February 15, 2018 (the “Petition Date”), Debtor BK Racing, LLC (the

“Debtor”) filed for relief under chapter 11 of the Bankruptcy Code.

           2.     Henderson represented the Debtor in connection with the Chapter 11 filing and as

counsel to the Debtor as a debtor in possession.

           3.     The Court appointed Matthew W. Smith as the Chapter 11 trustee (the “Trustee”)

as of March 28, 2018.

           4.     In the Application, Henderson seeks approval of a Chapter 11 administrative

expense claim in the amount of $83,362.66 for his professional fees and expenses for representing

the Debtor, net of the $25,000 retainer Henderson received upon his retention.




12354641
 Case 18-30241         Doc 321    Filed 08/16/19 Entered 08/16/19 16:01:47             Desc Main
                                   Document     Page 2 of 4



           5.    The Application covers the period from February 13, 2018, through May 10, 2018,

although substantially all of the time relates to the period from February 13, 2018, through the

Court’s appointment of the Trustee.

           6.    Other objections to the Application have been filed challenging the award sought

in the Application to protect against any guarantor liability such party or related parties may have

to Henderson arising from any award made by this Court. Other parties in interest may object to

the Application.

           7.    Although nothing in the Application suggests any surcharge of AUB’s collateral

pursuant to § 506(c) of the Bankruptcy Code with respect to any amount sought in the Application,

and AUB strongly contends that no such surcharge is proper, the Trustee previously has raised a

possible § 506(c) surcharge claim without identifying the nature, extent, scope or basis of such

claim. While AUB may have objections relating to, among other things, certain of Henderson’s

billing practices and whether the Application complies with this Court’s Guidelines for

Compensation and Expense Reimbursement of Professionals (the “Guidelines”) and applicable

law, AUB is willing not to pursue those objections so long as (a) none of the proceedings, findings

or conclusions in connection with the Application are binding upon it in connection with any such

§ 506(c) claim, should it be asserted, and (b) all of its rights, arguments and defenses are reserved

should any amount awarded by the Court in connection with the Application become the subject

of a § 506(c) claim.

           WHEREFORE, AUB requests that (A) in any order granting the Application, in whole or

in part, the Court include language to protect AUB’s interests, including that (i) none of the

proceedings, findings or conclusions in connection with the Application are binding upon it in

connection with any such § 506(c) claim, and (ii) all of its rights, arguments and defenses are



                                                 2
12354641
 Case 18-30241          Doc 321     Filed 08/16/19 Entered 08/16/19 16:01:47          Desc Main
                                     Document     Page 3 of 4



reserved should any amount awarded by the Court in connection with the Application become the

subject of a § 506(c) claim, and (B) grant AUB such other and further relief as is just and proper.

           This 16th day of August, 2019.



                                             /s/ David M. Schilli
                                             David M. Schilli
                                             N.C. State Bar No. 17989
                                             dschilli@robinsonbradshaw.com

                                             ROBINSON, BRADSHAW & HINSON, P.A.
                                             101 North Tryon Street, Suite 1900
                                             Charlotte, North Carolina 28246-1900
                                             704.377.2536
                                             704.378.4000 (fax)

                                             Attorneys for Atlantic Union Bank




                                                 3
12354641
 Case 18-30241          Doc 321     Filed 08/16/19 Entered 08/16/19 16:01:47          Desc Main
                                     Document     Page 4 of 4



                                   CERTIFICATE OF SERVICE

        I hereby certify that the foregoing has been served via the Court’s Electronic Filing System
upon those parties that have registered to receive electronic service in this case as of the date
hereof.

           This 16th day of August, 2019.


                                              /s/ David M. Schilli
                                              David M. Schilli




12354641
